DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 8, and 14, the prior art of record fails to teach or suggest a first packet engine that establishes virtual connections according to connection information of existing connections of a second packet engine and dropping a mirrored packet responsive to determining the packet is associated with a virtual connection that corresponds to an existing connection of the second packet engine.  As argued by Applicant in the response dated 03/10/2022, the prior art of record does not disclose a packet engine that establishes virtual connections.  Not to limit the scope of the claims, but merely to point out differences between the instant invention and the prior art of record, for each existing connection of the old packet engine, the new packet engine creates a virtual connection (or “new connection” as in claim 8) and when the new packet engine receives a packet associated with the virtual connection, the new packet engine drops the packet as the old packet engine processes packets associated with existing connections.  The creation of virtual connections appears to serve two purposes:  (1) identify packets associated with existing connections of the old packet engine in order for the new packet engine to drop said identified packets and (2) blocks the new packet engine from establishing new connections at the same port as pre-existing connections established by the old packet engine.  Thus, disruption of network traffic during an in-service  upgrade of a user space networking stack is avoided.  Dependent claims 2-7, 9-13, and 15-20 are allowed by virtue of their dependency on claims 1, 8, and 14, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A list of pertinent prior art can be found in the office action mailed on 12/16/2021. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452